DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/3/20 have been received.  Claims 1 and 10 have been amended. Claim 6 has been cancelled.  Claims 11 and 12 are new.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
4.	The rejection  under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN205692891(U)) on claim(s) 1-3, 6, and 9-10  is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN205692891(U)) in view of Negoro (US 6,232,021) on claim 4 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN205692891(U)) in view of Heidenbauer (US 9,496,530) on claim 5 is/are withdrawn because the Applicant amended the claims.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN205692891(U)) in view of Aida et al. (US 2016/0043357) on  claim 8 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
9.	Claims 1-5 and 7-12 are  allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a housing used for a battery pack, comprising a main body, wherein the main body comprises a battery accommodation space and a panel installation window communicating with the battery accommodation space, and the battery accommodation space is configured to accommodate a battery; and an installation panel, wherein the installation panel and the main body are separately formed, the installation panel is installed at the panel installation window, and the installation panel comprises a base and a connection device installation portion connected to the base, and the connection device installation portion is where a connection device that is connected to the battery is to be installed, wherein the installation panel further comprises a heating connection device pedestal installation portion, in which a pedestal of a connection device connected to a heating component in the housing is to be installed, wherein the pedestal of the connection device connected to the heating component
comprises a guiding slot and a key pillar, and the heating connection device pedestal installation
portion is provided with a guiding pillar and a key slot for matching up with the guiding slot and


	The prior art to Lu et al. (CN205692891(U)) discloses a housing used for a battery pack, comprising a main body, wherein the main body comprises a battery accommodation space and a panel installation window communicating with the battery accommodation space, and the battery accommodation space is configured to accommodate a battery; and an installation panel, wherein the installation panel and the main body are separately formed, the installation panel is installed at the panel installation window, and the installation panel comprises a base and a connection device installation portion connected to the base, and the connection device installation portion is where a connection device that is connected to the battery is to be installed, wherein the installation panel further comprises a heating connection device pedestal installation portion, in which a pedestal of a connection device connected to a heating component in the housing is to be installed, but does not disclose, teach, or render obvious wherein the pedestal of the connection device connected to the heating component comprises a guiding slot and a key pillar, and the heating connection device pedestal installation portion is provided with a guiding pillar and a key slot for matching up with the guiding slot and the key pillar.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 10 is directed to a battery pack, comprising  a housing comprising a main body, wherein the main body comprises a battery accommodation space and a panel installation window communicating with the battery accommodation space, and an installation panel, wherein the installation panel and the main body are separately formed, the installation panel is installed at the panel installation window, and the installation panel comprises a base, a connection device installation portion which is connected to the base, and a heating connection device pedestal installation portion in which a pedestal of a connection device connected to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724